Citation Nr: 0323047	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  95-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Clark Evans, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1948 to February 
1950.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's application to reopen his 
claim for service connection for skin cancer.  The veteran 
appealed.  In September 2000, the Board denied the claim.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, while 
his case was pending at  the Court, the VA's Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Partial Remand and to Stay Proceedings.  In 
a July 2001 Order, the Court vacated the Board's September 
2000 decision with regard to the issue now on appeal, and 
remanded the case to the Board.  

The July 2001 Joint Motion stated that a remand was in order 
to ensure compliance with the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist.  A review of the claims files 
shows that the veteran has not yet been notified of the VCAA.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




